NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         APR 10 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,
                                                 No.    19-30200
                Plaintiff-Appellee,
                                                 D.C. No. 4:02-cr-00052-DLC-1
 v.

VICTOR CHARLES FOURSTAR, Jr.,                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Victor Charles Fourstar, Jr., appeals from the revocation of supervised

release and the 6-month sentence and 33-month term of supervised release

imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Fourstar’s counsel has filed a brief stating that there are no grounds for relief, along



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. Fourstar has filed a pro se

supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief in this direct appeal.

      Counsel’s motion to withdraw is GRANTED. Fourstar’s pro se motion to

substitute counsel is DENIED.

      AFFIRMED.




                                          2                                      19-30200